Citation Nr: 1413071	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed peripheral artery disease, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision issued by the RO.

In August 2013, the Veteran testified at a hearing held with the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated October 2013.  As these records are cumulative of treatment records already associated with the claims file, or not pertinent to the claims on appeal, remand for initial RO consideration of this evidence is not warranted.


FINDINGS OF FACT

1. The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have been due to the Veteran's exposure to harmful noise levels in service.  

2.  The currently demonstrated tinnitus disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels in service.  

3.  While the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, during his service in the Republic of Vietnam, peripheral artery disease is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

4.  The Veteran is not shown to have exhibited a combination of manifestations or sufficient observations to establish the presence of peripheral artery disease during service. 

5. The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to peripheral artery disease since service. 

6.  The currently demonstrated peripheral artery is not shown to be due to an event or incident of the Veteran's period of active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The Veteran's disability manifested by peripheral artery disease is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable action taken as to the claims of service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate those claims have been accomplished.

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim of service connection for peripheral artery disease, in a March 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the March 2011 letters.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA treatment records.  

The Veteran has not been afforded a VA examination with respect to his claim of service connection for peripheral artery disease for opinion as to whether this disability is related to service.  

For the reasons explained in greater detail hereinbelow, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed peripheral artery disease there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Veteran also presented testimony at a hearing in August 2013.  During the hearing, the Veterans Law Judge clarified the issue and explained the evidence required to establish service connection, and asked questions to elicit information relevant to the claims.  

The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  See 38 C.F.R. § 3.103. 

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.




II. Service Connection Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to the current appeal, this list includes other organic disease of the nervous system, to include hearing loss, and cardiovascular disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and other organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

Heating Loss and Tinnitus

The Veteran asserts that his exposure to loud noise while in service caused the development of his bilateral hearing loss and tinnitus.  Specifically, he reports having exposure to weapons fire and explosions during his service in the Republic of Vietnam.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  

This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  

Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect that, upon entrance examination in September 1968, pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
15 
LEFT
5
0
0
N/A
5

On November 1970 separation examination, pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0 
N/A
0
LEFT
0
0
0 
N/A
0

While there is no evidence of chronic bilateral hearing loss in service, the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On VA examination in July 2011, the Veteran reported having exposure to loud noise in service including from small arms fire, artillery, mortars, rockets and tactical vehicles.  After service, he worked as an electrician and wore hearing protection when it was required.  He denied recreational noise exposure.  The Veteran also endorsed having tinnitus for over 35 years.  He indicated that the tinnitus was constant.

On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
55
65
LEFT
25
25
35
50
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner also opined that the Veteran's hearing loss and tinnitus were less likely than not related to service given that his entrance and separation audiograms revealed normal bilaterally with no change in hearing in comparing the two examinations.

The VA outpatient treatment records document an assessment of hearing impairment and tinnitus.

During the August 2013 hearing, the Veteran testified that he was exposed to loud noise during service in Vietnam, including random rocket and mortar attacks and artillery fire.  He reported serving with an 8-inch cannon artillery battalion and being proficient in firing the M14 and M16.  

The Veteran also discussed his duties involving disabling and destroying nuclear shells in case of an emergency.  He indicated that training for this duty involved detonating explosives.  In addition, the Veteran reported that he noticed of tinnitus while in service.  The Veteran denied much post-service noise exposure.  While he worked as an electrician, he was only exposed to small emergency generators on occasion.  

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In this regard, the Veteran reported being exposed to loud noise during service, including weapons fire and artillery noise while serving in Vietnam.  

Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 U.S.C.A. § 1154.  

The record also reflects a current bilateral hearing loss disability as determined by 38 C.F.R. § 3.385, as well as a diagnosis of tinnitus.

As regards the VA examiner's opinion that the Veteran's bilateral sensorineural  hearing loss and tinnitus were not related to service, the Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where-similar to the July 2011 VA examiner-the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the July 2011 examiner also appeared to discount the Veteran's report of having hearing loss and tinnitus since service.  

It is unclear from the report why the Veteran's bilateral sensorineural hearing loss and tinnitus would be more likely related to his occupational or recreational noise exposure, which the Veteran had indicated was minimal.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus disabilities as likely as not had its clinical onset following his exposure to a pattern of excessive and harmful noise levels incident to the Veteran's duties during service.

The Board finds the Veteran's lay statements regarding onset of bilateral hearing loss and tinnitus to be credible evidence consistent with his in-service duties and experiences in service in Vietnam and of greater probative value than the opinion of the VA examiner.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Therefore, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  

The Veteran has current diagnoses of bilateral hearing loss and tinnitus and the competent, credible and persuasive evidence places the onset of these conditions in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.


Peripheral Artery Disease

The Veteran contends that he is entitled to service connection for peripheral artery disease, as he believes that this disability is related to his exposure to herbicides in service.

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran's personnel records confirm his service in the Republic of Vietnam during the Vietnam era, and therefore his is presumed to have been exposed to Agent Orange during service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e). 

The Veteran served in the Republic of Vietnam during the Vietnam era. Thus, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

However, the claimed peripheral artery disease is not among the diseases recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for the claimed skin disorder based on his presumed herbicide exposure is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994). 

Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records do not reflect any complaints, finding, or diagnosis related to the claimed peripheral artery disease.   The heart and vascular systems were noted to be normal on November 1970 separation examination.

On his February 2011 claim, the Veteran reported that his peripheral artery disease began in 2009.  

The VA outpatient treatment records document that the Veteran was seen for Agent Orange examination in April 2008.  He noted that he had no specific complaints related to Agent Orange exposure.  It was also noted that no Agent Orange-related conditions were found.  

In an October 2008 vascular surgery clinic notation, the treatment provider indicated that the Veteran had a risk factor of tobacco use.  After examination, a reduced ankle-brachial index was noted.  The examiner indicated that he discussed peripheral vascular disease and care with the Veteran.  

A diagnosis of peripheral vascular disease of the leg and foot was assigned in November 2008.  

An April 2009 ankle-brachial index study revealed mild to moderate arterial obstruction in both lower extremities.  The Veteran was then seen in the vascular clinic, where peripheral vascular disease was assessed.  

Continued VA outpatient treatment records note diagnosis and treatment of peripheral artery disease/peripheral vascular disease.

During the Veteran's August 2013 hearing, he testified that he suffered from peripheral artery disease mainly affecting the legs and feet.   He indicated that he had to have surgery on a blocked artery in the leg.  

The Veteran testified that he handled barrels of Agent Orange while in service, although no physician or treatment provider had told him that his peripheral artery disease was related to Agent Orange.

With respect to service connection for peripheral artery disease on a direct basis, there is no evidence that the Veteran's peripheral artery was incurred in service or is otherwise related to service, to include any exposure to herbicides therein.  The service treatment records are silent for heart-related complaints or diagnoses.  

In fact, the heart and vascular system were normal at separation.   The Veteran has not alleged that he had peripheral artery in service or until many years thereafter, and the first evidence of a diagnosis of peripheral artery disease/peripheral vascular disease is in 2008.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current peripheral artery disease and any event or incident of his service.

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Characteristic manifestations sufficient to identify the disease entity in service or within one year of discharge have not been shown.  
      
To the extent that the Veteran advances his own interpretation of his medical condition indicating that his peripheral artery disease is related to his exposure to Agent Orange, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372.  

In addition, as a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana 24 Vet. App. at 435, the specific issue in this case, whether peripheral artery disease was caused by exposure to Agent Orange, falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d at 1377 n.4.

While the Board has considered the Veteran's statements that his peripheral artery disease is the result of his active duty service, to include his presumed exposure to Agent Orange therein, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a competent opinion on the etiology of his peripheral artery disease.  Such a determination requires medical expertise. 

Thus, the Veteran's opinion that his peripheral artery disease is the result of his exposure to Agent Orange in service is not a competent medical opinion. There is also no medical evidence of nexus.

Thus, based upon the cumulative record, the Board concludes that peripheral artery disease was first manifested years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated peripheral artery disease is not due to a documented event or incident of his period of service, to include exposure to herbicides therein. 

Accordingly, on this record, the claim of service connection for peripheral artery disease must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted.

Service connection for the claimed peripheral artery disease, to include as due to exposure to herbicides, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


